PER CURIAM.
In this administrative appeal, the sole issue properly before us is whether, as required by section 120.54(3)(d)l, Florida Statutes (2001), the Agency for Health Care Administration’s June 15, 2001, Notice of Change to proposed amendments to Florida Administrative Code Rule 59C-1.033 was “supported by the record of public hearings held on the rule [or was] in response to written material received on or before the date of the final public hearing.” Because we conclude that the administrative law judge’s finding that it was is supported by competent and substantial evidence, we affirm.
AFFIRMED.
MINER, KAHN and WEBSTER, JJ., concur.